EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scaturro (Re. # 51,356) on 6/09/2022

The application has been amended as follows: 

	a. Claim 12, lines 19-20 are amended from, “wherein the protection element is constructed as a bead made of lacquer or resin and having a rounded profile surrounding the end of the guide foil…” to -- wherein the protection element is constructed as a bead made of lacquer or resin and having a rounded profile, including the first and second curved surfaces, surrounding the end of the guide foil—

b. Claim 13, lines 22-23 are amended from, “wherein the protection element is constructed as a bead made of lacquer or resin and having a rounded profile surrounding the end of the guide foil” to -- wherein the protection element is constructed as a bead made of lacquer or resin and having a rounded profile, including the first and second curved surfaces, surrounding the end of the guide foil--.

c. Claim 14, line 7, is amended from “A guard foil” is amended to -- a guard foil--. 

d. Claim 19, line 2 is amended from “first and second glide edges” to -- first and second edges--.

e. Claim 20, lines 1-2 are amended from “the first and second glide edges” to – the first and second edges--.

f. Claims 16 and 18 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a shaving assembly with a protection element formed of lacquer or resin and integrally formed with the guard foil whereby the rounded profile of the protection element transitions from the contact surface of the guard foil to the bottom surface of the guard foil along the entire width of the guard foil in combination with the limitations as set forth in claims 11, 12, 13 and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA M LEE/           Primary Examiner, Art Unit 3724